The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 2
Heat dissipation means…

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 is rejected for a lack of written description because the written disclosure fails to specify that the heat dissipation means (e.g., the heat sink) is a “metallic” structure.  The examiner cannot find any detail of the heat sink being made a metallic material and requests that the applicant provide citation to the explicit portion of the specification that contains the support for this limitation in the claim, or amend the claim in support of the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood et al. (US Patent Pub. No. 2008/0021329) in view of Goldman et al. (US Patent Pub. No. 2007/0162094).
Regarding claims 1 and 9, Wood discloses a scanned laser vein contrast enhancer (see Title).  Figures 23 and 24 illustrate a housing for the device of Wood, with Figure 24 clearly illustrating a first portion and a second portion:


    PNG
    media_image1.png
    499
    685
    media_image1.png
    Greyscale


As shown in Figure 26, the bottom of the first portion comprises a laser exit window 1661 and two photodetectors 1660 and 1663.  As described in paragraphs 247-248,  two lasers are used and scanned to create a single coaxial beam that exits through the laser exit window 1661.  As such, these two lasers would obviously be contained within the first portion.  Additionally, one laser emits infrared light (see paragraph 43), while the other emits visible light (see paragraph 44; “The major difference is laser selection for the projection application is to ensure that the wavelength of the light is within the visible spectrum for the human eye”).
It is noted that paragraph 35 provides a very brief description of Figure 24 by stating “FIG. 24 shows the enclosure of a prototype embodiment with the scan head separated from the handle.”  “The handle is composed of a top housing 1608 and a bottom housing 1609 that are snapped and screwed together to form a single unit. The battery door cover 1607 completes the handle package. This door cover 1607 is designed to be removed by the user with the latch 1607” (see paragraph 254).
It is obvious from the figures that while the device is held in a single hand by the user, the user’s hand would grasp the handle portion and not block the exit window, while also being capable of accessing the trigger shown in Figure 25.
While Wood teaches in paragraph 179 that a “trigger or switch mounted on the handle of the device in proximity to the normal position of one of the fingers such as the thumb”, which arguably would be located at the top of the housing and not the bottom, the trigger is only ever illustrated on a bottom surface of the second portion, and no description makes it explicitly clear that the thumb would be at the top of the housing when properly holding the device.
Goldman teaches a micro vein enhancer (see Title).  The device of Goldman clearly illustrates the same overall type of apparatus, utilizing the same mechanisms as that of the Wood reference, and the particular embodiments illustrated in Figures 27C and 27d illustrate a handheld device (e.g., “a MPH that may be either hand held, as seen in FIG. 27d” , see paragraph 159) comprising two connectable portions with a battery in a handle portion (e.g., “In the hand held configuration, rear end 901 of MPH 905 may be slidably attached to a battery holder 910”, see paragraph 159) and the miniature vein enhancer (MVE) in the second portion.  In one embodiment of Goldman, however, “The second step of operation is shown in FIG. 3B wherein the practitioner activates the MPH 2 (not shown in these figures) contained within the head of the top cavity section 12. FIG. 3B shows this activation being performed by depressing a button 32 on the top of the MVE 1” (see paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a button to activate the device, or to modify the use of the device in any manner, at the top, bottom or any side of the housing that ergonomically makes sense for a user, as Wood illustrates such a button on the bottom and Goldman illustrates such a button on the top.  Choosing one location over another would simply be a matter of design choice to provide improved usage of the device.
It is additionally noted with respect to claim 9 that both the first and second portions of the housing as taught by Wood and Goldman will each comprise, respectively, a first cross-sectional area and a second cross-sectional area.

Regarding claim 2, Wood teaches in paragraph 240 that heat sinks 1016/1018 are incorporated into the design of their vein enhancing device.  Also see the last sentence in paragraph 256.
Regarding claim 6, paragraph 260 of Wood teaches that there are “Two mating electrical connectors 1635 and 1622 are provided so that the battery, switch and other electronics in the handle 1620 connect to the electronics in the head 1621.”  Additionally, Figure 27c and 27d of Goldman are taught as follows: “Located near front end 912 may be a bored generally rectangular slot 913. Located inside of slot 913 may be at least one contact” (see paragraph 159 of Goldman).
Regarding claim 10 it is noted that the “trigger” that is taught by Wood is discussed as being used in multiple possible ways, including “one position used for on and off” (see paragraph 180; reading on the claimed “a power on and power off condition”), “two positions, where the first position is for low gain, and therefore short penetration, and the second is for high gain” (see paragraph 182; reading on the claimed “a brightness setting”), “a single position that can be tapped multiple times to change the gain of the system” (see paragraph 183; reading on the claimed “a brightness setting”).
Regarding claim 11, Figure 27d illustrates the handle portion being grasped by four fingers, with the thumb located at the top of the MVE portion of the housing.  As described above in the rejection of claim 1, “FIG. 3B shows this activation being performed by depressing a button 32 on the top of the MVE 1” (see paragraph 107).  If a button is at the top of the MVE within the embodiment illustrated in Figure 27d, then that button would be perfectly located for easy manipulation by the thumb of the user.  This coincides with the mentioning of activation via the thumb in Wood (e.g., paragraph 179).

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood in view of Goldman as applied to claim 1 above, and further in view of Asuri (US Patent Pub. No. 2007/0232923).
Wood in combination with Goldman is described above with regard to claim 1.  However, neither reference provide details of a heat sink made of metal, or of the use of a fan to move air over the heat sink.
Asuri teaches active thermal management for an ultrasound catheter probe (see Title).  In paragraph 19, Asuri teaches that the heat sink is made of metal, and that “It is also possible to provide forced air cooling of the heat sink, such as the use of a fan directed along the fins of the heat sink.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a fan to actively cool a metallic heat sink within a medical imaging device, as taught by Asuri, and to use this technique with relation to the heat sink mentioned in Wood (see paragraph 240;heat sinks 1016/1018), thereby more effectively cooling the device than would occur if there was no active cooling.  Such additional cooling would provide safety for both the patient and the user of the device (i.e., the doctor).
It is noted that it would be obvious to one of skill in the art that the air being directed over the heat sink would be vented out of the device, because if this did not occur then the heat would remain internal and the active cooling effect would be negated (i.e., the heat would not escape).

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood in view of Goldman as applied to claim 6 above, and further in view of Neuhauser et al. (US Patent Pub. No. 2008/0086533).
Wood in combination with Goldman is described above with regard to claim 6.  Goldman teaches that “there can be a separate AC charger, similar to that used with cell phones and the like, that can be used to charge any of the handheld versions of the present invention” (see Goldman, paragraph 154).  However, there is no description of a cradle, as claimed.
Neuhauser teaches a system for monitoring use of research devices by users (see Abstract), where the devices used by users are “personal user appliances” (PUAs), which may include a cellular phone (see paragraph 23).  As illustrated in Figure 1C, “the PUA 2 is connected with a docking station from time to time, which is used for charging the PUA 2… The coupling 16 can be a direct connection between the PUA 2 and the docking station 15 to allow recharging of the PUA 2” (see paragraph 61).  As illustrated in Figure 1C, the PUA 2 is held in a vertical position (see the keypad near the bottom of the device).  Also see paragraphs 62-63.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a dock or cradle for recharging, as taught by Neuhauser, with the system and methods of Wood as combined with Goldman, since Goldman teaches that the charging of the device could be like that of a cell phone and Neuhauser teaches a medical sensing device akin to a cellular phone utilizing a cradle for charging.  As such, this will improve the user’s experience with the device, by avoiding the issue of misplacing a wire attached to an AC wall adaptor by having a dedicated charging dock which can be kept at a central location for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/          Primary Examiner, Art Unit 3799